Exhibit 10.9

United Refining Company

Kiantone Pipeline Corporation

July 31, 2014

Enbridge Energy Limited Partnership and

Enbridge Pipelines Inc.

3000, 425 - 1st Street S.W.

Calgary, Alberta T2P 3L8

Attention: László Varsanyi

Re Line 10

Dear László,

This letter agreement refers to the approximately 88.85 mile pipeline (“Line
10”) owned by Enbridge Energy Limited Partnership (“EELP”) in the United States
and Enbridge Pipelines Inc. (“EPI”) in Canada (EELP and EPI, collectively,
“Carriers”), having its receipt point at its interconnection with EPI’s mainline
pipeline at Westover, Ontario and its delivery point at EELP’s West Seneca, New
York Terminal.

As discussed between Carriers and United Refining Company (“United”) and
Kiantone Pipeline Corporation (“Kiantone”), United is willing to make, and
Kiantone to guaranty, certain payments to Carriers as described in this letter
agreement and United may desire to make, and Kiantone to guaranty, additional
payments, as also described in this letter agreement. United acknowledges and
agrees that such payments will not be made in exchange for transportation
service on Line 10 provided to United as a shipper, but, rather, will be made in
consideration of various benefits that will be received by United and its
affiliates if such payments are made, including, without limitation, negotiation
of a put and call option agreement for Line 10, as described in Part C and
Attachment C of this letter agreement, and, for so long as United and/or
Kiantone funds all of the costs provided for in this letter agreement, and
subject to the other provisions of this letter agreement, the preservation of
the ability of various shippers, including unrelated third parties, to ship on
Line 10 in order to keep United’s refinery supplied with crude petroleum by
pipeline, and to avoid leaving the Kiantone Pipeline owned by Kiantone stranded
without any source of crude petroleum.

The parties intend to study the feasibility of increasing the throughput of Line
10 by building a new pipeline that would use larger diameter piping, thereby
increasing the transportation of Canadian crude oil to U. S. markets, including
New York Harbor and Pennsylvania refineries, and to complete such study within
thirty (30) days of the date of this letter agreement. Regardless of the results
of such study, the parties intend that, if United and/or Kiantone fund all of
the costs provided for in this letter agreement, and subject to the other
provisions of this letter agreement, Carriers will perform the work required to
lift current pressure restrictions affecting the capacity of Line 10, thereby
increasing the volume of crude oil from Canada able to be transported through
Line 10.

 

1



--------------------------------------------------------------------------------

In consideration of the mutual agreements set forth in this letter agreement:

A. Integrity Costs

1. United hereby agrees to make a payment to Carriers in the amount of
US$36,000,000 (the “Digs Payment”) towards the Integrity Costs (as defined in
paragraph A.6 below) for Line 10 for the period from January 1, 2014 until
December 31, 2014. On or before July 31, 2014, (a) EPI will provide United with
an invoice in the amount of US$33,000,000, which reflects EPI’s estimate, as of
the date of this letter agreement, of the Integrity Costs for Line 10 in Canada
for the period January 1, 2014 through December 31, 2014 (the “Canadian Digs
Payment”), and (b) EELP will provide United with an invoice in the amount of
US$3,000,000, which reflects EELP’s estimate, as of the date of this letter
agreement, of the Integrity Costs for Line 10 in the U.S. for the period
January 1, 2014 through December 31, 2014 (the “U.S. Digs Payment”) (the
Canadian Digs Payment and the U.S. Digs Payment, together with applicable taxes
thereon, collectively, the “Digs Payments”). United shall pay each of such
invoices, in a single lump sum of good funds, in the currency specified in the
invoices, without deduction or set-off, on or before August 14, 2014.

2. Carriers agree that if the Digs Payments are paid in accordance with
paragraph A.1, and subject to paragraphs D.5 and Part E hereof (which are
incorporated in this paragraph A.2 by reference), Carriers will maintain Line 10
in operation until at least December 31, 2014, subject to any restrictions on
operation imposed by any regulator with authority over any portion of Line 10 or
applicable law, any force majeure conditions and/or any voluntary pressure
restrictions required by safety concerns, in Carriers’ sole discretion.

3. Each Carrier will conduct a true-up of the Digs Payment paid to it, versus
the actual Integrity Costs for Line 10 for the period from January 1, 2014 until
December 31, 2014, and provide notice (the “True-Up Notice”) to United of such
true-up prior to June 30, 2015. If the Digs Payment paid to either Carrier
exceeds the actual Integrity Costs for such period, such Carrier shall pay
United such difference within thirty (30) days of the date of the True-Up
Notice. If the actual Integrity Costs for such period exceed the Digs Payment
paid to such Carrier, United shall pay such Carrier such difference (the “Digs
True-up Amount”) within thirty (30) days of the date of the True-Up Notice.

4. Each Carrier will provide United with an invoice by the second day of January
of each year, commencing January 2, 2015 and continuing through the January 2
immediately preceding the earlier of the Termination Date (as defined in
paragraph C.1) or the Closing (as defined in paragraph D.2), which reflects the
estimated Integrity Costs for Line 10 for the U.S. and Canada, as applicable,
for that calendar year (together with applicable taxes thereon, the “Further
Payment”). If United desires that Carriers maintain Line 10 in operation during
such calendar year, United shall pay the invoice for the Further Payment for
such calendar year in a single lump sum of good funds, in the currency specified
in the invoice, without deduction or set-off, within thirty (30) days after
receipt of such invoice. Carriers agree that if the Digs Payment and the Further
Payment for such calendar year (and any previous calendar year) are paid in
accordance with paragraph A.1 and this paragraph A.4, and, if required, the Digs
True-up Amount is paid in accordance with paragraph A.3 above, subject to
paragraphs D.5 and Part E hereof (which are incorporated in this paragraph A.4
by reference), Carriers will maintain Line 10 in operation until at least
December 31 of such calendar year or, if earlier, until the Closing, subject to
any restrictions on operation imposed by any regulator with authority over any
portion of Line 10 or applicable law, any force majeure conditions and/or any
voluntary pressure restrictions required by safety concerns, in Carriers’ sole
discretion. Notwithstanding anything in the foregoing to the contrary,

 

2



--------------------------------------------------------------------------------

if Carriers and United do not enter into the Put and Call Agreement (as defined
in paragraph C.1) and/or if United elects not to pay the Further Payment for any
calendar year, this paragraph A.4 shall not apply to any future calendar year
and the latest date through which United shall have funded estimated Integrity
Costs shall be called the “Integrity Shutdown Date.”

5. If United makes a Further Payment for any calendar year, each Carrier will
conduct a true-up of the Further Payment paid to it with respect to such
calendar year, versus the actual Integrity Costs for Line 10 for such calendar
year and provide notice (the “Further True-Up Notice”) to United of the same
prior to June 30 of the immediately following calendar year. If the Further
Payment paid to either Carrier with respect to a calendar year exceeds the
actual Integrity Costs for Line 10 for such calendar year, such Carrier shall
pay United such difference within thirty (30) days of the date of the Further
True-Up Notice. If the actual Integrity Costs for Line 10 for such calendar year
exceed the Further Payment paid to such Carrier with respect to such calendar
year, United shall pay such Carrier such difference within thirty (30) days of
the date of the Further True-Up Notice.

6. For purposes of this letter agreement, “Integrity Costs” include all internal
and external costs incurred by Carriers in connection with the integrity of Line
10 as described in this letter agreement, including, without limitation,
construction management fees of 2 1⁄4% of such costs. Carriers agree not to
include in their regulated rates for Line 10 any of the Integrity Costs funded
from United’s cash payments pursuant to this letter agreement.

7. Carriers’ estimate, as of the date of this letter agreement, of the spend
profile and project schedule for the integrity work for Line 10 is attached as
Attachment B. Carriers shall promptly notify United of any material change to
such estimated spend profile and project schedule. United and Kiantone
(collectively, the “United Parties”) each acknowledges and agrees that the
integrity work provided for in this Part A is prudent and necessary for the
future safe continued operation of Line 10.

B. Pipe Replacement

1. The parties approve the integrity plan for replacement of a significant
portion of the Line 10 pipe attached hereto as Attachment A (the “Pipe
Replacement Plan”) and the performance of the pipeline replacement provided for
in the Pipe Replacement Plan (“Pipe Replacement”) in accordance with the
schedule attached as Attachment B. Any material changes to the Pipe Replacement
Plan attached as Attachment A are subject to the mutual written agreement of
United and the Carriers, such approval not to be unreasonably withheld,
conditioned or delayed.

2. Carriers’ estimate, as of the date of this letter agreement, of the spend
profile and project schedule for certain Pipe Replacement provided for in the
Pipe Replacement Plan is attached as Attachment B. Additional spend profiles for
the remaining Pipe Replacement will be provided to United as such information is
developed by Carriers. Carriers shall promptly notify United of any material
change to such estimated spend profile and project schedule.

3. The following provisions shall apply to the work to be performed pursuant to
the Pipe Replacement Plan for each segment of Pipe Replacement described on
Attachment A (a “Segment Replacement”):

(a) Each Carrier will deliver to United an invoice setting forth fifty percent
(50%) of such Carrier’s estimate of the internal and external costs to be
incurred by such Carrier (100% of such costs, collectively, the “Replacement
Costs”) in connection with a Segment Replacement, together with project
management fees of 2 1⁄4% thereon (the Replacement Costs

 

3



--------------------------------------------------------------------------------

and such project management fee, collectively, the “Total Replacement Costs”).
If United desires that Carriers maintain Line 10 in operation, United shall pay
each such invoice in a single lump sum of good funds, without deduction or
set-off, on or before thirty (30) days of receipt of such invoice.

(b) If United pays the invoices for fifty percent (50%) of the estimated Total
Replacement Costs of a Segment Replacement in accordance with clause (a) of this
paragraph B.3, then, after the Segment Replacement has been put into service,
each Carrier will conduct a true-up of such estimated Total Replacement Costs
for such Segment Replacement versus the actual Total Replacement Costs for such
Segment Replacement and provide notice (a “Replacement True-Up Notice”) to
United of same. If the Total Replacement Costs for a Segment Replacement
estimated by a Carrier exceed the actual Total Replacement Costs for such
Segment Replacement incurred by such Carrier, such Carrier shall pay United
fifty percent (50%) of such difference within thirty (30) days of the
Replacement True-Up Notice. If the actual Total Replacement Costs for a Segment
Replacement incurred by a Carrier exceed the Total Replacement Costs for such
Segment Replacement estimated by such Carrier, United shall pay fifty percent
(50%) of such difference to such Carrier within thirty (30) days of the
Replacement True-Up Notice.

(c) If United pays the invoices for fifty percent (50%) of the estimated Total
Replacement Costs of a Segment Replacement in accordance with clause (a) of this
paragraph B.3, then:

(i) each Carrier will initially fund the remaining fifty percent (50%) of the
Replacement Costs for such Segment Replacement;

(ii) during construction, United shall reimburse Carriers for their actual cost
of funds used during construction. Carriers shall invoice United for such
monthly amounts and United shall pay each such invoice in a single lump sum of
good funds, without deduction or set-off, on or before thirty (30) days of
receipt of such invoice; and

(iii) after such Segment Replacement has been put into service, and if United
has not exercised its right to purchase the pipeline pursuant to the Put and
Call Agreement and Closing thereon occurred, United shall pay to such Carrier a
monthly amount equal to (i) the product of (A) such remaining fifty percent
(50%) of the actual Replacement Costs of such Segment Replacement, and (B) 0.23,
divided by (ii) twelve (12), each month for a period of ten (10) years
commencing on such in-service date. Carriers shall invoice United for such
monthly amounts and United shall pay each such invoice in a single lump sum of
good funds, without deduction or set-off, on or before thirty (30) days of
receipt of such invoice. If Closing thereafter occurs, the then-remaining
balance of United’s obligations under this clause (iii) shall be satisfied by
payment of the Purchase Price (as defined in Attachment C) and this clause
(iii) shall cease to apply.

(d) United has the right to prepay all then-existing unpaid actual Segment
Replacement Costs at any time. Payment of all then-existing unpaid actual
Segment Replacement Costs may also be accelerated by Carriers in accordance with
paragraph E.2(iii).

 

4



--------------------------------------------------------------------------------

(e) Carriers agree that if United pays the invoices for fifty percent (50%) of
the estimated Total Replacement Costs of a Segment Replacement in accordance
with clause (a) above, and United is in compliance with its payment obligations
under clauses (b) and (c) above with respect to such Segment Replacement and all
other Segment Replacements that are under construction or in-service, then,
subject to paragraphs D.5 and Part E hereof (which are incorporated in this
clause (e) by reference), Carriers will implement and perform such Segment
Replacement in accordance with the Pipe Replacement Plan.

(f) Notwithstanding anything in the foregoing to the contrary, if (i) Carriers
and United do not enter into the Put and Call Agreement (as defined in paragraph
C.1), (ii) United does not timely pay any invoice for fifty percent (50%) of the
estimated Total Replacement Costs of any Segment Replacement in accordance with
clause (a) above, or (iii) United does not timely make any payment provided for
in clauses (b) and/or (c) above for any Segment Replacement, then, in each case,
the latest date through which United shall have funded estimated or actual
Replacement Costs or Total Replacement Costs shall be called the “Pipe
Replacement Shutdown Date.”

C. Agreement.

1. Promptly after the date of this letter agreement, Carriers and United will
negotiate the terms and conditions of a put and call option agreement for Line
10 (the “Put and Call Agreement”) and ancillary agreements (collectively, the
“Transactions”) contemplated by the non-binding term sheet attached as
Attachment C (the “Term Sheet”). This paragraph C.1 (but not the other
provisions of this Part C) shall be void and of no force and effect as of
December 31, 2014 if Carriers and United shall not have executed the Put and
Call Agreement on or before such date (the “Termination Date”).

2. Unless and until a Put and Call Agreement has been executed by Carriers and
United, no negotiations, discussions, representations or other communications of
any kind between Carriers and the United Parties with respect to the
Transactions shall be deemed to (a) be an offer by a party to this letter
agreement that is capable of being accepted by the other party(ies), or
(b) create any binding agreements for the Transactions.

3. On or before September 2, 2014, Carriers shall provide to United copies of,
or access to, all due diligence materials in Carriers’ possession that are
identified by Carriers as reasonably relevant to United’s potential purchase of
Line 10, including, without limitation, Carriers’ historical files for
information, if any, covering any environmental issues. United shall conduct and
complete all of its due diligence with respect to Line 10 by no later than sixty
(60) days after receipt of or access to all such due diligence materials. United
will not be entitled to make any borings, drillings, samplings, or perform other
physical testing, of Line 10. All due diligence shall be at United’s sole cost
and expense.

4. From the date of this letter agreement through the Termination Date, Carriers
will not, directly or indirectly, through any representative or otherwise,
solicit or entertain offers from, negotiate with or in any manner discuss,
accept, or consider any proposal for the Transactions to any other person or
party.

D. Financial Covenants;

1. The United Parties agree that so long as the Put and Call Agreement is in
effect, each of the United Parties will satisfy the following covenants:

 

5



--------------------------------------------------------------------------------

(a) Consolidated Net Worth (as defined in the amended and restated credit
agreement dated as of May 18, 2011 by and among, inter alia, the United Parties,
the lenders from time to time party thereto and PNC Bank, National Association,
as administrative agent for such lenders, as amended by Amendment No. 1 thereto
dated as of June 18, 2013, and Amendment No. 2 thereto dated as of November 8,
2013 (as amended, restated or replaced from time to time, the “Credit
Agreement”) as of the date of this letter agreement) shall be at least
US$50,000,000;

(b) no Default (as defined under either the Credit Agreement or under the
indenture dated as of March 8, 2011 by and among United, the Subsidiary
Guarantors named therein and the Bank of New York Mellon Trust Company, N.A., as
Trustee and Collateral Agent (as amended, restated or replaced from time to
time, the “Indenture”)) shall exist and be continuing; and

(c) no Event of Default (as defined under either the Credit Agreement and the
Indenture) shall exist and be continuing.

For clarity, the United Parties may at any time renegotiate, amend, restate or
replace the Credit Agreement and/or the Indenture without the prior approval of
Carriers.

2. The United Parties agree that if the Put and Call Agreement is entered into,
from March 31, 2015 until the later of (a) expiry of the put and call options
under the Put and Call Agreement, or (b) the closing of the put or call option
(“Closing”), the United Parties will ensure that United will be permitted by the
Credit Agreement and the Indenture to incur Indebtedness (as defined in the
Credit Agreement) equal to the Debt Portion of the Purchase Price and, without
limiting the generality of the foregoing, that if United were to incur such
Indebtedness on any day during such period the Consolidated Fixed Charge
Coverage Ratio as defined in the Indenture and for purposes of Section 8.2.1 of
the Credit Agreement on the date of this letter agreement computed as of the end
of the fiscal quarter preceding the fiscal quarter during which such
Indebtedness would be incurred (the “Referenced Quarter”) would be at least 2.0
to 1.0, determined on a pro forma basis as if the incurrence of such additional
indebtedness had occurred at the beginning of the four quarter period ending
with the Referenced Quarter. For purposes hereof, “Debt Portion of the Purchase
Price” will equal the amount by which the estimated Purchase Price (as defined
in Attachment C) provided by the Carriers pursuant to paragraph D.4 below
exceeds the amount of any binding, unconditional and irrevocable commitments to
provide equity capital for the sole purpose of financing the payment of the
Purchase Price that United has obtained in writing from subscribers whose
creditworthiness is acceptable to the Carriers. If the call option is exercised,
United will provide, concurrently with its exercise of such option, evidence
that it has obtained and accepted a binding term sheet or similar lending
commitment from creditworthy lenders committing to fund the payment of the Debt
Portion of the Purchase Price, subject only to customary conditions precedent
that United is in a position to fulfill at the time the Transactions close.

3. Within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the United Parties and within 90 days after the end of each
fiscal year of the United Parties, each of the United Parties shall deliver to
Carriers a compliance certificate, in the form attached hereto as Attachment D,
executed by a duly authorized officer of such Kiantone Party. The United Parties
shall also notify Carriers promptly upon becoming aware that either of the
United Parties no longer meets or complies with any of the financial covenants
set forth in paragraph D.1 or D.2 above. Failure of either of the United Parties
to meet or comply with such financial covenants, to timely deliver a compliance
certificate or to comply with paragraph D.4 below is herein called a “Financial
Covenant Breach.”

 

6



--------------------------------------------------------------------------------

4. On or around the execution of the Put and Call Agreement, the Carriers shall
provide United with their then-current estimate of the Purchase Price. Within
sixty (60) days after receipt of such estimate, United shall provide the
Carriers with a financing plan outlining the reasonably anticipated sources of
funds for the Purchase Price. If United revises such financing plan from time to
time prior to the completion of the Transactions it shall promptly advise the
Carriers of each such revision. Such financing plan and any revision must be
acceptable to the Carriers, provided that the Carriers shall only be entitled to
consider any such financing plan or revision thereto unacceptable if they
determine, taking into account external financial advice, that such financing
plan is not reasonably likely to be successfully implemented in light of
prevailing market conditions and the then-current financial circumstances of
United.

5. United agrees to give Carriers immediate written notice if United or Kiantone
(i) gives or receives notice, or becomes aware, of the occurrence of any Default
or Event of Default (as defined under either the Credit Agreement or the
Indenture) or (ii) requests any amendment to or waiver, suspension or
forgiveness of any material term or condition of the Credit Agreement or the
Indenture as in effect on the date hereof, in each case in sufficient detail to
permit Carriers to understand the nature and significance of the related
event. Without limiting the provisions of Part E, Carriers shall be entitled to
suspend any or all of the work then being conducted under Parts A and B after
the occurrence and during the continuation of a Default (as defined under either
the Credit Agreement or the Indenture) until such time, if any, as the United
Parties have cured such Default.

6. Notwithstanding anything in the foregoing to the contrary, this Part D shall
cease to apply and shall become ineffective as of the Termination Date, if
applicable.

E. Breach; Termination.

1. In the event that either Kiantone Party breaches any agreement contained
herein, Carriers shall give the United Parties written notice of the breach.
With respect to any breach other than a breach of paragraphs D.1(b), D.1(c), E.6
or F.4, the United Parties shall have fifteen (15) days after receipt of such
notice to cure such breach. With respect to any breach specified in paragraph
D.1(b), the United Parties shall be entitled to any applicable cure periods
provided for in the Indenture or Credit Agreement, as the case be. With respect
to any breach specified in paragraph D.1(c), E.6 and/or F.4, the United Parties
shall not be entitled to any cure period.

2. The United Parties agree that, (a) if a Financial Covenant Breach occurs at
any time prior to the Closing, (b) a breach by United of one or more of its
payment obligations under paragraphs A or B (a “Payment Breach”) occurs prior to
the Closing, then, if such breach is not cured within the applicable cure period
provided for in paragraph E.1, if any, or (c) if a breach of paragraphs E.6 or
F.4 occurs, Carriers will be entitled to:

(i) discontinue any or all of the work described in paragraphs A and B and/or
cease operating Line 10, with immediate effect;

(ii) discontinue transporting crude petroleum from the mainline pipelines owned
by Carriers into Line 10, as soon as permitted under applicable law, without
notice to the United Parties;

(iii) in the event of any breach of paragraph E.6 or F.4, declare immediately
due and payable all then-existing unpaid actual Segment Replacement Costs;
and/or

 

7



--------------------------------------------------------------------------------

(iv) exercise any other rights and remedies available under applicable law.

3. The United Parties further agree, and shall cause each of their Shipper
Affiliates, if any, further to agree that, notwithstanding anything in this
letter agreement to the contrary, Carriers shall be entitled to discontinue the
work described in paragraphs A and B, terminate the operation of Line 10 and/or
cease delivering crude petroleum from Carriers’ mainline into Line 10, as of the
earliest of (a) the Integrity Shutdown Date, (b) the Pipe Replacement Shutdown
Date, (c) except for any prepaid work through December 31, 2014 under Part A,
the Termination Date, and (d) the date, if any, when Carriers determine, in
their sole discretion, that it is not safe to deliver crude petroleum into Line
10 and/or to maintain Line 10 in operation; provided that in the event clause
(d) applies, then, if (i) Carriers and United agree that it is commercially and
environmentally viable to restore Line 10 to safe operation, and (ii) United
agrees to pay (and Kiantone agrees to guaranty) all of the costs of returning
Line 10 to safe operation, on terms and conditions acceptable to Carriers,
Carriers will make such repairs that they deem necessary to return Line 10 to
safe operating condition as soon as reasonably possible. Any work to be
performed, and any rights and remedies that will apply, after the closing of the
Transactions will be addressed in the definitive agreements for the
Transactions.

4. The United Parties agree that Carriers shall be entitled to exercise their
rights and remedies in clauses (i) and (ii) of paragraph E.2 or paragraph E.3
immediately even if there is a dispute as to whether a breach described in
paragraph E.2 or an event referenced in paragraph E.3 has occurred or the extent
of such breach, or such dispute or breach has been referred to dispute
resolution.

5. In the event of the exercise of any of Carrier’s rights or remedies in
clauses in paragraph E.2 and/or E.3 Carriers shall not be required to refund any
portion of the payments made by United under this letter agreement as a result
thereof prior to such exercise.

6. The United Parties agree that neither they nor any of their affiliates will
submit to or support any protest or challenge at the National Energy Board of
Canada (“NEB”) or the U.S. Federal Energy Regulatory Commission (“FERC”)
regarding the exercise of any of the actions, rights and remedies provided for
in this Part E.

F. General

1. Nothing in this letter agreement or the course of dealings between the United
Parties or their respective affiliates and Carriers or their respective
affiliates shall be interpreted as creating an express or implied covenant or
obligation of any kind that requires Carriers to maintain Line 10 in operation,
perform pipeline replacement, or cease operating Line 10, after the earliest
date set forth in paragraphs E2 and E3 above, or a promise reasonably expected
to induce action or forbearance by the United Parties and that the United
Parties have not taken action in justifiable reliance on any such promise.
Further, nothing in this letter agreement or the course of dealings between the
United Parties or their respective affiliates and Carriers or their respective
affiliates shall be interpreted as creating an express or implied agreement by
Carriers to provide specific transportation services on Line 10 in exchange for
the payments provided for in this letter agreement.

2. In the event that United wishes to abandon the proposed Pipe Replacement Plan
mentioned herein, it may do so by notifying Carriers in writing and by
reimbursing Carriers for all costs incurred by them to the date of abandonment
not already reimbursed, together with construction management fees of 2 1⁄4%
thereon, and, upon making such reimbursement, no party hereto shall have further
obligations hereunder. Notwithstanding anything in the foregoing to the
contrary, Part E and this Part F shall survive any such termination.

 

8



--------------------------------------------------------------------------------

3. Notwithstanding anything in this letter agreement to the contrary:

(a) The United Parties acknowledge that Carriers will have all final decision
making authority in relation to digs and Pipe Replacement and to estimate
Integrity Costs and the costs of Pipe Replacement provided for in the Pipe
Replacement Plan, and the United Parties agree that they will not challenge or
object to the scope or nature of such work;

(b) the Digs Payment, the Further Payments and the payments of estimated Total
Replacement Costs described in paragraph B.3(a) shall, once paid, be
non-refundable except for the true-up of such payments to actual costs, as
expressly provided for in this letter agreement;

(c) The United Parties acknowledge that performance of the digs and pipe
replacement described in this letter are solely for the benefit of the United
Parties. Accordingly, United has agreed:

(i) to pay 100% of the Integrity Costs regarding Line 10 for the period from
January 1, 2014 until December 31, 2014;

(ii) that if Carriers and United enter into the Put and Call Agreement, by
electing to pay the Further Payment for a calendar year, United will be deemed
to have agreed to pay 100% of the Integrity Costs regarding Line 10 from such
calendar year;

(iii) that if Carriers and United enter into the Put and Call Agreement, by
electing to pay the estimated Total Replacement Costs described in paragraph
B.3(a) for a Segment Replacement, United will be deemed to have agreed to pay
50% of the Segment Replacement Costs plus the monthly amounts payable for ten
(10) years for such Segment Replacement in accordance with paragraph B.3(c); and

(iv) that the cash payments and true-ups provided for in this letter agreement
are designed to accomplish such 100% payments by United.

(d) United shall be responsible for and shall pay all applicable Federal, state,
provincial and local excise, sales, use or similar taxes arising from the work
and payments provided for in this letter agreement.

(e) United shall be responsible for all Taxes in excess of Taxes for fiscal year
2013. “Taxes” shall mean all taxes, rates and general and special assessments
payable by Carriers or either of them, including any increases in tax rate
and/or in assessed valuation, which are now or at any time(s) hereafter levied,
assessed or imposed upon or with respect to Line 10 and/or the real property
under Line 10 or in which Line 10 lies.

4. Each of the United Parties agrees not to, and to cause its respective
affiliates not to, (a) submit or support any protest at the NEB or FERC
regarding the recovery by Carriers of Integrity Costs or Pipe Replacement Costs
for Line 10 funded from United’s or Kiantone’s cash payments paid pursuant to
this letter agreement (as long as Carriers do not seek to include such costs in
any of their

 

9



--------------------------------------------------------------------------------

regulated rates for Line 10 in violation of this letter agreement), and/or
(b) claim or contend, directly or indirectly, before any court, the NEB, the
FERC or any other regulatory authority that any payments made by United or
Kiantone pursuant to this letter agreement were or will be made, in whole or in
part, for transportation services provided to United or Kiantone on Line 10.

5. Carriers and the United Parties hereby agree to keep confidential and not
disclose to any third party the terms and conditions of this letter agreement
and any communications, correspondence, or documents exchanged between Carriers
and the United Parties in contemplation of or pursuant to this letter agreement,
except as to representatives who agree to be bound by the terms hereof or as
agreed to in writing by Carriers and the United Parties or as required by
applicable law or to enforce the terms of this letter agreement; provided that
Carriers and Kiantone shall be entitled to file tariffs with the applicable
regulatory authorities. The United Parties further agree to keep confidential
and not disclose to any third party any information provided or obtained by
either of them or their representatives or agents in connection with their due
diligence, except as to representatives who agree to be bound by the terms
hereof or as agreed to in writing by Carriers or as required by applicable law

6. This letter agreement shall be governed and construed in accordance with the
laws of the Province of Alberta.

7. Any dispute arising under this letter agreement shall be referred to
arbitration as set forth in Attachment F hereto. The arbitration procedure set
forth in Attachment F shall be the parties’ exclusive remedy for all disputes
arising hereunder; provided that any party may seek interim injunctive relief
(but not monetary damages) in aid of arbitration or to protect the rights of
such party pending the establishment of the arbitral tribunal; provided,
further, that any party may seek judicial entry of any arbitral award.

8. Nothing in this letter agreement and no actions or public announcements taken
or made after the date of this letter agreement, including, without limitation,
the preparation of the study referenced in the third paragraph of this Letter
Agreement, is intended to or shall create a partnership or joint venture between
Carriers and the United Parties.

9. In the event that any part of this letter agreement is found invalid or
unenforceable by an arbitrator or by a regulator or other governmental
authority, then, at the request of either party, the parties will expeditiously
negotiate in good faith to amend this letter agreement so that the revised
letter agreement validly provides terms and conditions that are as close to the
same effect as possible to the terms and conditions of this letter agreement. If
the parties do not reach agreement on any such amendment within sixty (60) days
after the date of the finding of invalidity or unenforceability, then either
party shall be entitled to terminate this letter agreement, by written notice to
the other party, provided that such party exercised good faith in negotiating
such amendment. Any accrued but unpaid amounts payable under this letter
agreement will survive such termination whether or not such amounts have been
invoiced as of the date of termination.

10. Time is of the essence of this letter agreement.

11. Defined terms used in this letter agreement in the singular will also
include the plural and vice versa. No presumption will operate in favor of or
against either party as a result of any responsibility that either party may
have had for drafting this letter agreement. The headings in this letter
agreement are for convenient reference only, and will be given no substantive or
interpretive effect. The words “herein”, “hereby”, “hereto” and “hereof” refer
to this letter agreement as a whole.

 

10



--------------------------------------------------------------------------------

12. Each of the entities that have executed this letter agreement represents and
warrants to the other parties that:

(a) such entity has all requisite corporate, limited liability company or
partnership power and capacity to enter into and deliver this letter agreement
and to perform all of its obligations hereunder;

(b) such entity taken all action necessary to authorize the execution and
delivery of this letter agreement and the performance of its obligations
hereunder, and this letter agreement has been duly executed and delivered on its
behalf; and

(c) this letter agreement constitutes a legal, valid and binding obligation of
such entity enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization and other laws of general
application relating to or affecting creditors’ rights generally and to general
principles of equity.

The United Parties hereby further represent and warrant to Carriers that United
is the only entity within the United group of companies that ships crude
petroleum on Carriers’ mainline pipeline and/or Line 10 as of the date of this
letter agreement.

13. United would have the right to assign its right, title and interest in and
to this letter agreement to a third party, subject to receipt of Carriers’ prior
written consent, which consent may be given or withheld in Carriers’ sole
discretion.

G. Kiantone Guaranty

1. Kiantone hereby acknowledges that, as owner of the Kiantone Pipeline, it will
receive numerous and substantial financial benefits from this letter agreement,
and that such benefits constitute reasonably equivalent value to Kiantone for
issuing this guaranty.

2. Kiantone hereby unconditionally and irrevocably guarantees to Carriers the
full, prompt and complete payment by United of all amounts payable by United
under this letter agreement (the “Payment Obligations”) including any and all
Payment Obligations that would become due but for the filing of a petition by or
against Kiantone or United under any chapter of Title 11 of the United States
Code, as now or hereafter in effect or any successor thereto or under any
similar legislation of any jurisdiction relating to bankruptcy, insolvency,
arrangements with creditors or debtor protection. This is a guaranty of payment
when due, and not merely of collection.

3. The liability of Kiantone under this Part G shall be absolute, unconditional
and irrevocable in spite of the occurrence of any of the following: (a) the lack
of power or authority of United or Kiantone to execute and deliver this letter
agreement; (b) the failure of United to exist as a legal entity; (c) the
consolidation or merger of United with or into another legal entity, or the
sale, lease or other disposition by United of all or substantially all of
United’s assets to any other legal entity; (d) any disposal, transfer,
assignment or other disposition of all or an part of the interest of United in
Kiantone; (e) without limiting the consent requirement in paragraph F.13, any
assignment of United’s right, title and interest in and to this letter agreement
to a third party; (f) the bankruptcy or insolvency of United; (g) the admission
in writing by United of its inability to pay its debts as they mature, or the
general assignment by United for the benefit of, or entering into a composition
or arrangement with, creditors; (h) any act, failure to act, delay or omission
whatsoever on the part of United, or any failure to give to Carriers notice of
default in the making of any payment due and payable by United under this

 

11



--------------------------------------------------------------------------------

letter agreement; (i) the determination by any regulatory authority that any or
all of the Payment Obligations are not valid or enforceable against, or payable
by, United; or (k) any other circumstances whatsoever, which constitutes, or
might be construed to constitute, an equitable or legal discharge or defense of
Kiantone under this Part G, in bankruptcy or in any other instance, other than
complete and indefeasible payment of the Payment Obligations.

4. Kiantone hereby waives the right to require Carriers to proceed against or
exhaust their remedies against United. Carriers may, at their election, exercise
any right or remedy they may have against United without affecting or impairing
in any way the liability of Kiantone under this Part G, except to the extent the
Payment Obligations have been indefeasibly paid in full in cash. Kiantone hereby
waives any defense arising out of the absence, impairment or loss of any right
of reimbursement, contribution or subrogation or any other right or remedy of
Kiantone against United or any security held by Carriers, whether resulting from
such election by Carriers or otherwise. Kiantone hereby waives, to the fullest
extent permitted by applicable law, until all of the Payment Obligations have
been indefeasibly paid in full in cash, (i) all rights and benefits which might
otherwise be available to Kiantone with respect to this letter agreement under
applicable law (including any judicial decisions or legislation issued or
enacted after the date hereof), and (ii) all other applicable defenses at law or
in equity of a surety or guarantor generally.

5. Until all of the Payment Obligations have been indefeasibly paid in full in
cash, Kiantone shall have no right of subrogation to, and hereby waives, to the
fullest extent permitted by applicable law, any right to enforce, any remedy
which Carriers now have or may hereafter have against United in respect of the
Payment Obligations. Kiantone hereby waives all presentments, demands for
performance, notices of non-performance, protests, notices of protest, notices
of dishonor, notice of default or delinquency, notice of acceleration, notice of
nonpayment, and notice of the existence, creation or incurring of new or
additional payment obligations. In addition, United hereby waives any defense
based upon (i) any amendment, modification or extension of the obligations
hereby guaranteed, and (ii) any assertion or claim that the automatic stay
provided by 11 U.S.C. §362 (arising upon the voluntary or involuntary bankruptcy
proceedings of United or any permitted assignee) or any other stay provided
under any other debtor relief law (whether statutory, common law, case law or
otherwise) of any jurisdiction whatsoever, now or hereafter in effect, which may
be or become applicable, shall operate or be interpreted to stay, interdict,
condition, reduce or inhibit the ability of Carriers to enforce any rights,
whether now existing or hereafter acquired, which Carriers may have against
Kiantone. Kiantone assumes the responsibility for being and keeping informed of
the financial condition of Kiantone and all other circumstances bearing upon the
risk of non-payment of the Payment Obligations which diligent inquiry would
reveal.

H. Indemnification. The United Parties shall jointly and severally defend,
indemnify and hold harmless each of the Carriers and their respective affiliates
(the “Indemnitees”) from and against any and all damages, demands, payments,
obligations, penalties, assessments, disbursements, claims, costs, liabilities,
losses, causes of action, and expenses (including interest, awards, judgments,
settlements, fines, fees, costs of defense and reasonable attorneys’ fees, costs
of accountants, expert witnesses and other professional advisors), resulting
from, imposed upon or incurred by any of the Indemnitees to the extent resulting
from or arising out of any breach of paragraphs E.6 or F.4 hereof.

 

12



--------------------------------------------------------------------------------

If you accept the terms of this letter agreement, please sign and return the
attached copy.

 

Sincerely,  

United Refining Company

By: 

 

/s/ John A. Catsimatidis

Name: 

 

John A. Catsimatidis

Title: 

 

CEO

Kiantone Pipeline Corporation

By: 

 

/s/ John A. Catsimatidis

Name: 

 

John A. Catsimatidis

Title: 

 

CEO

 

13



--------------------------------------------------------------------------------

Agreed and Accepted

 

Enbridge Energy Limited Partnership

By Enbridge Pipeline (Lakehead) L.L.C., its General Partner

By: 

 

/s/ Mark Maki

Name: 

 

Mark Maki

Title: 

 

President

Enbridge Pipelines Inc.

By: 

 

/s/ Donald Guy Jarvis

Name: 

 

Donald Guy Jarvis

Title: 

 

President

By: 

 

/s/ Leon Zupan

Name: 

 

Leon Zupan

Title: 

 

Chief Operating Officer

 

14